      Case 4:18-cv-05434-JSW Document 132 Filed 08/07/20 Page 1 of 4




 1   COOLEY LLP                                    QUINN EMANUEL URQUHART &
     HEIDI L. KEEFE (178960)                       SULLIVAN, LLP
 2   (hkeefe@cooley.com)                           James R. Asperger (Bar No. 83188)
     MARK R. WEINSTEIN (193043)                    jamesasperger@quinnemanuel.com
 3   (mweinstein@cooley.com)                       Yury Kapgan (Bar No. 218366)
     MATTHEW J. BRIGHAM (191428)                   yurykapgan@quinnemanuel.com
 4   (mbrigham@cooley.com)                         865 S. Figueroa Street, 10th Floor
     LOWELL D. MEAD (223989)                       Los Angeles, CA 90017
 5   (lmead@cooley.com)                            Telephone: (213) 443-3000
     BENJAMIN S. LIN (232735)                      Facsimile: (213) 443-3100
 6   (blin@cooley.com)
     MARK A. ZAMBARDA (314808)                     Kevin P.B. Johnson (Bar No. 177129)
 7   (mzambarda@cooley.com)                        kevinjohnson@quinnemanuel.com
     3175 Hanover Street                           Victoria F. Maroulis (Bar No. 202603)
 8   Palo Alto, CA 94304-1130                      victoriamaroulis@quinnemanuel.com
     Telephone: (650) 843-5000                     555 Twin Dolphin Drive, 5th Floor
 9   Facsimile: (650) 849-7400                     Redwood Shores, CA 94065
                                                   Telephone: (650) 801-5000
10   MICHAEL G. RHODES (116127)                    Facsimile: (650) 801-5100
     (rhodesmg@cooley.com)
11   MATTHEW D. CAPLAN (260388)                    Jordan R. Jaffe (Bar No. 254886)
     (mcaplan@cooley.com)                          jordanjaffe@quinnemanuel.com
12   101 California Street                         Iman Lordgooei (Bar No. 251320)
     San Francisco, CA 94111-5800                  imanlordgooei@quinnemanuel.com
13   Telephone: (415) 693-2000                     Jonathan Tse (Bar No. 305468)
     Facsimile: (415) 693-2222                     jonathantse@quinnemanuel.com
14   Attorneys for Plaintiff                       50 California Street, 22nd Floor
     FACEBOOK, INC.                                San Francisco, CA 94111
15                                                 Telephone: (415) 875-6600
                                                   Facsimile: (415) 875-6700
16
                                                   Attorneys for Defendants
17                                                 BLACKBERRY LIMITED and
                                                   BLACKBERRY CORPORATION
18

19                            UNITED STATES DISTRICT COURT

20                         NORTHERN DISTRICT OF CALIFORNIA

21                                    OAKLAND DIVISION

22     FACEBOOK, INC.                                 CASE NO. 4:18-CV-05434-JSW

23          Plaintiff and Counter-Defendant,          JOINT NOTICE REGARDING
                                                      SUBMITTED MATTER PER L.R. 7-13
24                v.

25     BLACKBERRY LIMITED,
       and BLACKBERRY CORPORATION
26
            Defendants and Counterclaimants.
27

28

                                                                    CASE NO. 4:18-CV-05434-JSW
                                               NOTICE REGARDING SUBMITTED MATTER PER L.R. 7-13
       Case 4:18-cv-05434-JSW Document 132 Filed 08/07/20 Page 2 of 4




 1         Pursuant to Civil Local Rule 7-13, the parties respectfully notify the Court that the Stipulated

 2 Order Governing the Production of Electronically Stored Information [Proposed] (Dkt. No. 39),

 3 filed on February 5, 2019, remains under submission for consideration by the Court, including

 4 proposed form of order at page 7 of the document.

 5

 6 Dated: August 7, 2020                           COOLEY LLP

 7                                                 /s/ Heidi L. Keefe

 8                                                 HEIDI L. KEEFE (178960)
                                                   (hkeefe@cooley.com)
 9                                                 MARK R. WEINSTEIN (193043)
                                                   (mweinstein@cooley.com)
10                                                 MATTHEW J. BRIGHAM (191428)
                                                   (mbrigham@cooley.com)
11                                                 LOWELL D. MEAD (223989)
                                                   (lmead@cooley.com)
12                                                 BENJAMIN S. LIN (232735)
                                                   (blin@cooley.com)
13                                                 MARK A. ZAMBARDA (314808)
                                                   (mzambarda@cooley.com)
14                                                 3175 Hanover Street
                                                   Palo Alto, CA 94304-1130
15                                                 Telephone: (650) 843-5000
                                                   Facsimile: (650) 849-7400
16
                                                   COOLEY LLP
17                                                 MICHAEL G. RHODES (116127)
                                                   (rhodesmg@cooley.com)
18                                                 MATTHEW D. CAPLAN (260388)
                                                   (mcaplan@cooley.com)
19                                                 101 California Street
                                                   San Francisco, CA 94111-5800
20                                                 Telephone: (415) 693-2000
                                                   Facsimile: (415) 693-2222
21
                                                   Attorneys for Plaintiff
22                                                 FACEBOOK, INC.
23

24

25

26

27

28

                                                     -2-                CASE NO. 4:18-CV-05434-JSW
                                                   NOTICE REGARDING SUBMITTED MATTER PER L.R. 7-13
     Case 4:18-cv-05434-JSW Document 132 Filed 08/07/20 Page 3 of 4




 1
                                   QUINN EMANUEL URQUHART &
 2                                 SULLIVAN, LLP
 3                                 By    /s/ Iman Lordgooei
                                         James R. Asperger (Bar No. 83188)
 4                                       jamesasperger@quinnemanuel.com
                                         Yury Kapgan (Bar No. 218366)
 5                                       yurykapgan@quinnemanuel.com
                                         865 S. Figueroa Street, 10th Floor
 6                                       Los Angeles, CA 90017
                                         Telephone: (213) 443-3000
 7                                       Facsimile: (213) 443-3100
 8                                       Kevin P.B. Johnson (Bar No. 177129)
                                         kevinjohnson@quinnemanuel.com
 9                                       Victoria F. Maroulis (Bar No. 202603)
                                         victoriamaroulis@quinnemanuel.com
10                                       555 Twin Dolphin Drive, 5th Floor
                                         Redwood Shores, CA 94065
11                                       Telephone: (650) 801-5000
                                         Facsimile: (650) 801-5100
12
                                         Jordan R. Jaffe (Bar No. 254886)
13                                       jordanjaffe@quinnemanuel.com
                                         Iman Lordgooei (Bar No. 251320)
14                                       imanlordgooei@quinnemanuel.com
                                         Jonathan Tse (Bar No. (305468)
15                                       jonathantse@quinnemanuel.com
                                         50 California Street, 22nd Floor
16                                       San Francisco, CA 94111
                                         Telephone: (415) 875-6600
17                                       Facsimile: (415) 875-6700
18                                       Attorneys for Defendants
                                         BLACKBERRY LIMITED and BLACKBERRY
19                                       CORPORATION
20

21

22

23

24

25

26

27

28

                                          -3-                CASE NO. 4:18-CV-05434-JSW
                                        NOTICE REGARDING SUBMITTED MATTER PER L.R. 7-13
       Case 4:18-cv-05434-JSW Document 132 Filed 08/07/20 Page 4 of 4




 1
                                 ATTESTATION OF CONCURRENCE
 2
            I, Heidi Keefe, am the ECF user whose ID and password are being used to file this document.
 3
     Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that each of the signatories identified above has
 4
     concurred in the filing of this document.
 5

 6
     Dated: August 7, 2020
 7
                                                         /s/ Heidi L. Keefe
 8                                                       Heidi L. Keefe
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -4-                CASE NO. 4:18-CV-05434-JSW
                                                  NOTICE REGARDING SUBMITTED MATTER PER L.R. 7-13
